Citation Nr: 1037794	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss 
disability.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from August 
1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Regional 
Office (RO) in St. Louis, Missouri which denied the Veteran's 
claims for a bilateral hearing loss disability and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection for a bilateral 
hearing loss disability and tinnitus is warranted in part as 
secondary to his service connected septal deviation, which was 
the result of an in-service injury incurred during boot camp in 
1956 when the Veteran fell in a foxhole and hit his nose.

Service connection on a secondary basis is warranted when it is 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease or 
injury or that service-connected disease or injury has 
chronically worsened the disability for which service connection 
is sought.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Additional private treatment records were received in June 2010 
after the case had been certified to the Board by the agency of 
original jurisdiction (AOJ); such evidence has not first been 
considered by the AOJ.  The Board notified the Veteran in August 
2010 that a waiver was required for the Board to consider this 
additional evidence.  Pursuant to 38 C.F.R. § 20.1304 (2007), 
pertinent evidence received by the Board under this section 
necessitates a return of the case to the AOJ for review, 
consideration and preparation of an additional supplemental 
statement of the case prior to a Board decision unless there has 
been a waiver of such referral.  In August 2010 the Veteran 
declined a waiver and requested a remand of his case to the AOJ.  
As such, the case will be remanded.
In addition, during the development of the instant claim, the 
Veteran was provided a VA examination in June 2007.  However, 
while the June 2007 VA examiner offered an opinion regarding 
causation, he failed to give an opinion regarding aggravation.
The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As the June 2007 VA examination does not 
include an opinion as to aggravation, the Veteran must be 
provided a new VA examination to determine whether his current 
bilateral hearing loss disability and tinnitus have been 
chronically worsened by his service connected septal deviation.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination for 
the purpose of ascertaining the etiology of 
his bilateral hearing loss disability and 
tinnitus.  The claims file, including a copy 
of this REMAND, must be made available to the 
examiner for review and the examination 
report should reflect that such a review was 
accomplished.  Any medical testing should be 
accomplished.  After reviewing the record and 
examining the Veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hearing loss and tinnitus have been 
chronically worsened by his service connected 
septal deviation.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that an 
etiological opinion cannot be provided, he or 
she should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

2.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection.  
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished with an appropriate 
supplemental statement of the case that 
includes consideration of any evidence added 
to the claims file since the issuance of the 
last supplemental statement of the case in 
May 2010.  The Veteran and his representative 
should also be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



